Citation Nr: 1756557	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1965 to November 1967. He died in February 2011. The Appellant in this case is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) from a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, for the Columbia, South Carolina RO.

In August 2015, the Appellant testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the record.

In November 2015, the Board denied the Appellant's claims. In February 2017, the United States Court of Veterans' Appeals (CAVC) and the Appellant signed a Joint Motion for Remand (JMR) vacating and remanding the November 2015 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that her husband died due to in-service asbestos exposure. For the following reasons, the Board finds a remand necessary before adjudication.

In the November 2015 JMR, both parties agreed that before Board adjudication of the claim, an opinion from a medical practitioner as to whether or not the Veteran's asbestos exposure contributed to his death was needed. In listing the reasons for this examination, the JMR specifically noted that the Veteran suffered from emphysema, which may have contributed to his death, and which may be related to asbestos exposure. Following the JMR, the Board sent the Veteran's file for an independent medical opinion. The September 2017 medical opinion determined the Veteran's death, in part, was caused by chronic obstructive pulmonary disorder (COPD), which, in turn, was caused by the Veteran's smoking and not asbestos exposure. The examiner, however, did not discuss whether the Veteran's emphysema was a separate diagnosis/disability or part of his COPD and whether his emphysema, a condition more commonly associated with asbestos exposure than is COPD, could have been caused by his exposure to asbestos. Without such a discussion, the Board is unable to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion from the appropriate examiner, finding whether it is more or less likely (50 percent probability or greater) that the Veteran's diagnosed emphysema, or any other respiratory disorder from which the Veteran might have suffered, such as COPD, could have been caused by asbestos exposure. The examiner should review the entire file and specifically comment on the September 2017 medical opinion.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




